273 F.2d 415
David M. NICHOLS, Olive J. Nichols and Pennick Corporation, Appellants,v.CITIES SERVICE OIL COMPANY, Appellee.
No. 7889.
United States Court of Appeals Fourth Circuit.
Argued November 16, 1959.
Decided January 7, 1960.

Appeal from the United States District Court for the District of Maryland, at Baltimore; R. Dorsey Watkins, Judge.
George E. Brown, Jr., Baltimore, Md. for appellants.
Howard H. Conaway, Baltimore, Md. (Eli Frank, Jr., and George Gump, Baltimore, Md., on brief), for appellee.
Before SOBELOFF, Chief Judge, and SOPER and BOREMAN, Circuit Judges.
PER CURIAM.


1
This action for specific performance and declaratory judgment was brought by owners of land who agreed with an oil company to construct a filling station thereon, and to lease the property upon agreed terms. A provision in the contract required the owners to complete construction within ten months; otherwise the oil company should have the option, to be exercised within sixty days, to complete the work and take the lease, or to abandon the project entirely. Difficulty in financing and other causes delayed the owners' performance; the oil company elected to cancel; and the owners claimed that on principles of waiver, estoppel or election the company's conduct should bar it from cancelling.


2
After trial on the merits the District Court denied relief and entered judgment for the defendants. The District Judge filed a carefully considered and comprehensive opinion which we adopt as our own. See 1959, 171 F.Supp. 400.


3
Affirmed.